USCA4 Appeal: 21-2007      Doc: 14        Filed: 06/16/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-2007


        WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for Morgan
        Stanley ABS Capital I Inc. Trust 2006-WMC1, Mortgage Pass-Through
        Certificates, Series 2006-WMC1,

                            Plaintiff - Appellee,

                     v.

        CHARLES JENKINS, JR.,

                            Defendant - Appellant,

                     and

        BEVERLY T. JENKINS,

                            Defendant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. T.S. Ellis, III, Senior District Judge. (1:21-cv-00030-TSE-TCB)


        Submitted: May 31, 2022                                        Decided: June 16, 2022


        Before KING, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-2007      Doc: 14         Filed: 06/16/2022    Pg: 2 of 3




        Charles Jenkins, Jr., Appellant Pro Se. Allison Melton, TROUTMAN PEPPER
        HAMILTON SANDERS, LLP, Virginia Beach, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-2007         Doc: 14       Filed: 06/16/2022       Pg: 3 of 3




        PER CURIAM:

               Charles Jenkins, Jr., appeals two district court orders entered in this diversity action,

        the first of which dismissed Jenkins’ counterclaim and the second of which granted

        summary judgment in favor of Appellee and denied Jenkins’ motions to dismiss. Upon

        consideration of Jenkins’ arguments on appeal in conjunction with the record and the

        relevant authorities, we discern no reversible error in the court’s rulings. Accordingly, we

        affirm for the reasons stated by the district court. Wells Fargo Bank Nat’l Ass’n v. Jenkins,

        No. 1:21-cv-00030-TSE-TCB (E.D. Va. May 28, 2021; filed on Aug. 27, 2021 & entered

        on Aug. 30, 2021). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          AFFIRMED




                                                       3